DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species II (Figs 7-10 - claims 1-20) in the reply filed on 2/1/2021 is acknowledged.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, “a supporting-arm detent device” of claim 2 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant 

Claim Objections
Claim 1 is objected to because of the following informalities:  “a motor vehicle” on the fourth line from the bottom should be corrected as --[[a]]the motor vehicle--.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  “the vehicle” in line 3 should be corrected as --the motor vehicle--.  Appropriate correction is required.
Claim 8 is objected to because of the following informalities:  “the opposite lifting column” in line 4 and “the lifting columns” in line 8 should be corrected as --the opposite lateral lifting column-- and --the lateral lifting column-- respectively.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “a motor vehicle” in line 4 and “the vehicle” in line 7 should be corrected as --[[a]]the motor vehicle-- and --the motor vehicle-- respectively.  Appropriate correction is required.
Claim 11 is objected to because of the following informalities:  “the vehicle” in line 11 should be corrected as --the motor vehicle--.  Appropriate correction is required.
Claim 12 is objected to because of the following informalities:  “the opposite lifting column” in line 5 and “the lifting columns” in line 9 should be corrected as --the opposite lateral lifting column-- and --the lateral lifting column-- respectively.  Appropriate correction is required.
Claim 13 is objected to because of the following informalities:  “a motor vehicle” in liens 4-5 and “the vehicle” in line 7 should be corrected as --[[a]]the motor vehicle-- and --the motor vehicle-- respectively.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  “a motor vehicle” on the fourth line from the bottom should be corrected as --[[a]]the --.  Appropriate correction is required.
Claim 17 is objected to because of the following informalities:  “the vehicle” in line 3 should be corrected as --the motor vehicle--.  Appropriate correction is required.
Claim 18 is objected to because of the following informalities:  “the opposite lifting column” in line 5 and “the lifting columns” in line 9 should be corrected as --the opposite lateral lifting column-- and --the lateral lifting column-- respectively.  Appropriate correction is required.
Claim 19 is objected to because of the following informalities:  “a motor vehicle” in liens 4-5 and “the vehicle” in line 8 should be corrected as --[[a]]the motor vehicle-- and --the motor vehicle-- respectively.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 13, 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9, 13 and 19:
Claims 9, 13, and 19 recite “the supporting arms can be positioned”. However, it is not clear whether “the supporting arms” refer to the first pair of supporting arms or the second pair of supporting arms, or if “the supporting arms” refer to both the first and second pairs of the supporting arms. For examination purposes, “the supporting arms” in lines 4-5, line 5, and line 5 of claims 9, 13, and 19 respectively are interpreted as referring to both of the first and second pairs of the supporting arms.
Claims 9, 13, and 19 recites “an A-column of the motor vehicle” to define how much the second pair of supporting arms are longer than the first pair of supporting arms. It is noted that a claim may be rendered indefinite by reference to an object that is variable (MPEP 2173.05(b) II). In this case, a size of “an A-column of the motor vehicle” is variable which makes the scope of the claim indefinite. 
Claim 20 is rejected as being dependent upon a rejected base claim.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10, 14, and 16-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tsujimura (4,212,449) in view of Isogai (4,934,487).
Regarding Tsujimura (‘449), it is noted that the reference numbers disclosed in Tsujimura’s specification (col.4 lines47-63; i.e. reference numbers 34,35,36,37,38) do not match with the reference numbers shown in the figures (i.e. figures 2-5). Upon a review of the specification and the drawings of Tsujimura, the reference numbers shown in col.4 lines47-63 of Tsujimura have been interpreted to match the reference numbers shown in the drawings as one of the ordinary skill in the art would understand. See below table.

Reference # interpreted/used for rejection
“a first arm 35”
--a first arm [[35]]41--
“a vertical axle 34”
--a vertical axle [[34]]40--
“a second arm 36”
--a second arm [[36]]42--
“a horizontal support member 38”
--a horizontal support member [[38]]44--
“means of screw 37”
--means of screw [[37]]43--


   
Regarding claim 1¸ as seen in figs 1-2, Tsujimura (‘449) discloses a lifting platform (fig1) for motor vehicles (title), the lifting platform comprising: 
a lifting device 3 (col.2 lines52); and 
four supporting arms 18,19 (col.3 lines22-23; fig1; there are two of each of elements 18 and 19) pivotally (via elements 20 and 40; fig5; see dotted line and solid line) mounted on the lifting device 3, comprising each of the supporting arms 18,19 being pivotable about a respective articulation point 20,40 (figs2,5; see dotted line and solid line on fig5) on the lifting device 3, wherein: 
the supporting arms 18,19 respectively comprise free ends (ends near elements 26 and 44 respectively, fig2), and the supporting arms 18,19 are configured so that the free ends are movable under support points of a motor vehicle  being raised by the lifting platform (fig1), 
the supporting arms 18,19 form a first pair of supporting arms 19 (fig5) and a second pair of supporting arms 18 (fig5), at least the supporting arms 19 of the first pair of supporting arms 19 are adjustable in length (fig5; col.4 lines49-53), comprising the supporting arms 19 of the first pair of supporting arms 19 being configurable in a retracted state (figs2,5; dotted line in fig5), 

the supporting arms 18 of the second pair of supporting arms 18 are double-jointed arms (figs2,5), comprising the supporting arms 18 of the second pair of supporting arms 18 each comprising an articulated joint 22 (fig2, col.3 line27-30), 
the articulated joints 22 are configured so that, for positioning under the support points of the motor vehicle being raised (figs1,5), each of the supporting arms 18 of the second pair of supporting arms 18, starting from a maximally extended position of the supporting arm 18, can be bent horizontally in both directions (fig5).
It is noted that Tsujimura discloses that the supporting arms 18 of the second pair of supporting arms 18 are longer than the supporting arms 19 of the first pair of supporting arms 19 in the retracted state (fig2). However, Tsujimura does not explicitly that the supporting arms 18 of the second pair of supporting arms 18 are at least twice as long as the supporting arms 19 of the first pair of supporting arms 19 in the retracted state. As seen in fig 5, Isogai (‘487) teaches a use of one pair of supporting arms 4a (col.3 line3) being at least twice as long (fig5) as another pair of supporting arms 4b (col.3 lines3-4). It would have been obvious matter of design choice to have the supporting arms of the second pair of supporting arms to be at least twice as long as the supporting arms of the first pair of supporting arms as taught by Isogai, since such a modification would have involved a mere change in the size of a component. It is noted that a change in size is generally recognized as being within the level of ordinary skill in the art. (MPEP 2144.04 IV. A.). 
Regarding claim 2¸ the combination of Tsujimura and Isogai teaches the lifting platform according to claim 1. Tsujimura further discloses wherein for each of the supporting arms 18 of the second pair of supporting arms 18, the supporting arm 18 comprises a supporting-arm 
Regarding claim 4, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 1. Tsujimura further discloses wherein each of the supporting arms 18 of the second pair of supporting arms 18 comprises a rear-supporting-arm part 21 (col.3 lines25-26) and a front-supporting-arm part 23 (col.3 lines28-29) connected to one another by way of the articulated joint 22 (fig2). However, Tsujimura does not explicitly disclose that the front-supporting-arm part is telescopically adjustable in length. It is noted that Tsujimura discloses that the supporting arms 19 of the first pair of supporting arms 19 are telescopically adjustable in length by providing a two-part telescopic arm (fig5, col.4 lines49-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimura to enable the front-supporting-arm part to be telescopically adjustable in length so that a second pair of supporting arms can provide longer and additional adjustment in length.
Regarding claim 5, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 4, wherein the front-supporting-arm part 23 (Tsujimura) is at least a two-part telescopic arm (as taught in claim 4 by Tsujimura).
Regarding claim 6, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 1. Tsujimura further discloses wherein for positioning the support arms 18 of the second pair of supporting arms 18 under the motor vehicle being raised, the articulated joints 22 of the supporting arms 18 of the second pair of supporting arms 18 can be bent inwards (fig5) so that the free ends of the supporting arms 18 of the second pair of supporting arms 18 become closer to one another (fig5).
Regarding claim 7
Regarding claim 8, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 7. Tsujimura further discloses wherein the articulation points 40 (fig2) of the supporting arms 19 of the first pair of supporting arms 19 are mounted on an inner side (front-inner side; via elements 4 and 17; fig2) of the lifting columns 3 that faces towards the opposite lateral lifting column (fig5); and the articulation points 20 of the supporting arms 18 of the second pair of supporting arms 18 are located on a rear side (rear-inner side; via elements 4 and 16; fig2) of the lateral lifting columns 3 (fig2).
Regarding claim 9, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 7. Tsujimura further discloses wherein the supporting arms 18 of the second pair of supporting arms 18 are longer than the supporting arms 19 of the first pair of the supporting arms 19 by at least an amount such that, for raising the motor vehicle, the supporting arms 18,19 can be positioned so that the lifting columns of the lifting platform are at the level of, or in front of, an A-column of the motor vehicle. It is noted that “an A-column of the motor vehicle” is recited as an intended use and it is only required for the supporting arms 18,19 of Tsujimura is only required to be capable of performing the intended use. In this case, Tsujimura disclose that the supporting arms 18 of the second pair of supporting arms 18 are longer than the supporting arms 19 of the first pair of the supporting arms 19 (figs2,5) and depends on a size of an A-column of the motor vehicle, the supporting arms 18,19 of Tsujimura are capable of performing the intended use.
Regarding claim 10, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 1. Tsujimura further discloses wherein: the first pair 19 of the supporting arms 19 is a front pair of supporting arms (fig5); and the second pair of supporting arms 18 is a rear pair of supporting arms (fig5).
Regarding claim 14, as seen in figs 1-2, Tsujimura (‘449) discloses a lifting platform (fig1) for motor vehicles (title), the lifting platform comprising: 
a lifting device 3 (col.2 lines52); and 

the supporting arms 18,19 respectively comprise free ends (ends near elements 26 and 44 respectively, fig2), and the supporting arms 18,19 are configured so that the free ends are movable under support points of a motor vehicle  being raised by the lifting platform (fig1), 
the supporting arms 18,19 form a first pair of supporting arms 19 (fig5) and a second pair of supporting arms 18 (fig5), 
at least the supporting arms 19 of the first pair of supporting arms 19 are adjustable in length (fig5; col.4 lines49-53), comprising the supporting arms 19 of the first pair of supporting arms 19 being configurable in a retracted state (figs2,5; dotted line in fig5), 
the supporting arms 19 of the first pair of supporting arms 19 are rigid between their articulation points 40 (fig2) on the lifting device 3 and their free ends (fig5),  
the supporting arms 18 of the second pair of supporting arms 18 comprises an inner-supporting-arm part 21 (col.3 lines25-26) and an outer-supporting-arm part 23 (col.3 lines28-29) connected to one another by way of an articulated joint 22 (fig2, col.3 line27-30), and 
the articulated joints 22 are configured so that, for positioning under the support points of the motor vehicle being raised (figs1,5), each of the supporting arms 18 of the second pair of supporting arms 18, starting from a maximally extended position of the supporting arm 18, can be bent horizontally in both directions (fig5).
It is noted that Tsujimura discloses that the supporting arms 18 of the second pair of supporting arms 18 are longer than the supporting arms 19 of the first pair of supporting arms 19 in the retracted state (fig2). However, Tsujimura does not explicitly that the supporting arms 18 of the second pair of supporting arms 18 are at least twice as long as the supporting arms 19 
Regarding claim 16, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 14, however, does not explicitly teach that the outer-supporting-arm parts are telescopic. It is noted that Tsujimura discloses that the supporting arms 19 of the first pair of supporting arms 19 are telescopically adjustable in length by providing a two-part telescopic arm (fig5, col.4 lines49-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimura to enable the outer-supporting-arm part to be telescopic so that a second pair of supporting arms can provide longer and additional adjustment in length.
Regarding claim 17, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 14. Tsujimura further discloses wherein for positioning the support arms 18 of the second pair of supporting arms 18 under the motor vehicle being raised, the articulated joints 22 of the supporting arms 18 of the second pair of supporting arms 18 can be bent inwards (fig5) so that the free ends of the supporting arms 18 of the second pair of supporting arms 18 become closer to one another (fig5).
Regarding claim 18, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 14. Tsujimura further discloses wherein the lifting device 3 comprises two lateral lifting columns (col.2 line52, “two support pillars”; figs1,5); the articulation points 40 of the supporting arms 19 of the first pair of supporting arms 19 are mounted on an 
Regarding claim 19, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 18. Tsujimura further discloses wherein the supporting arms 18 of the second pair of supporting arms 18 are longer than the supporting arms 19 of the first pair of the supporting arms 19 by at least an amount such that, for raising the motor vehicle, the supporting arms 18,19 can be positioned so that the lifting columns of the lifting platform are at the level of, or in front of, an A-column of the motor vehicle. It is noted that “an A-column of the motor vehicle” is recited as an intended use and it is only required for the supporting arms 18,19 of Tsujimura is only required to be capable of performing the intended use. In this case, Tsujimura disclose that the supporting arms 18 of the second pair of supporting arms 18 are longer than the supporting arms 19 of the first pair of the supporting arms 19 (figs2,5) and depends on a size of an A-column of the motor vehicle, the supporting arms 18,19 of Tsujimura are capable of performing the intended use.
Regarding claim 20, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 19. Tsujimura further discloses wherein: the first pair of the supporting arms 19 is a front pair of supporting arms (fig5); and the second pair of supporting arms 18 is a rear pair of supporting arms (fig5). 

Claims 3, 11-13, and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Tsujimura (4,212,449) and Isogai (4,934,487) in further view of Benz (US 2016/0122168 A1).
Regarding claim 3, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 1, however, does not explicitly teach that at least the supporting arms 19 of 
Regarding claim 11, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 10. Tsujimura further discloses wherein each of the supporting arms 18 of the rear pair of supporting arms 18 comprises a rear-supporting-arm part 21 (col.3 lines25-26) and a front-supporting-arm part 23 (col.3 lines28-29) connected to one another by way of the articulated joint 22; and for positioning the support arms 18 of the rear pair of supporting arms 18 under the motor vehicle being raised, the articulated joints 22 of the supporting arms 18 of the rear pair of supporting arms 18 can be bent inwards (fig5) so that the free ends of the supporting arms 18 of the rear pair of supporting arms 18 become closer to one another (fig5). However, Tsujimura does not explicitly teach that the supporting arms of the front pair of supporting arms 19 are at least thee-part telescopic supporting arms and that the front-supporting-arm part is telescopically adjustable in length. 
It is noted that Tsujimura discloses that the supporting arms 19 of the front pair of supporting arms 19 are telescopically adjustable in length by providing a two-part telescopic arm (fig5, col.4 lines49-53). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimura to enable the front-supporting-arm part to be telescopically adjustable in length so that a second pair of supporting arms can provide longer and additional adjustment in length.
As seen in fig1 and fig3, Benz (‘168) teaches a use of a supporting arm 21 which is a three-part telescopic supporting arm (formed by elements 52,58,59; para[0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimura to use three-part telescopic supporting arms as the front pair of supporting arms, as taught by Benz, for the purpose of providing longer adjustment in length of a supporting arm by providing one more extension.
Regarding claim 12¸ the combination of Tsujimura, Isogai, and Benz teaches the lifting platform according to claim 11. Tsujimura further discloses wherein the lifting device 3 comprises two lateral lifting columns (col.2 line52, “two support pillars”; figs1,5); the articulation points 40 of the supporting arms 19 of the front pair of supporting arms 19 are mounted on an inner side (front-inner side; via elements 4 and 17; fig2) of the lifting columns 3 that faces towards the opposite lateral lifting column (fig5); and the articulation points 20 of the supporting arms 18 of the rear pair of supporting arms 18 are located on a rear side (rear-inner side; via elements 4 and 16; fig2) of the lateral lifting columns 3 (fig2).
Regarding claim 13
Regarding claim 15, the combination of Tsujimura and Isogai teaches the lifting platform according to claim 14, however, does not explicitly teach that at least the supporting arms 19 of the first pair of supporting arms are at least three-part telescopic supporting arms. It is noted that Tsujimura further discloses wherein at least the supporting arms 19 of the first pair of supporting arms 19 are at least two-part telescopic supporting arms (col.4 lines47-53, figs2,5). As seen in fig1 and fig3, Benz (‘168) teaches a use of a supporting arm 21 which is a three-part telescopic supporting arm (formed by elements 52,58,59; para[0032]). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Tsujimura to use three-part telescopic supporting arms as the first pair of supporting arms, as taught by Benz, for the purpose of providing longer adjustment in length of a supporting arm by providing one more extension.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Seahee Hong whose telephone number is (571)270-5778.  The examiner can normally be reached on M-Th 8am-4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ORLANDO AVILES-BOSQUES can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SEAHEE HONG/Examiner, Art Unit 3723